738 N.W.2d 764 (2007)
Susan TKACHIK, Successor Personal Representative of the Estate of Janet Elaine Mandeville, Deceased, Plaintiff-Appellant,
v.
Frank MANDEVILLE, Jr., Defendant-Appellee.
Docket No. 132710. COA No. 270253.
Supreme Court of Michigan.
September 28, 2007.
On order of the Court, the motion for reconsideration of this Court's March 26, 2007 order is considered, and it is GRANTED. We VACATE our order dated March 26, 2007. On reconsideration, the application for leave to appeal the November 16, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the legal question whether a contribution claim against the defendant, based on an unjust enrichment theory, is appropriate under the facts of the case. See, e.g., Crawford v. Crawford, 293 Md. 307, 443 A.2d 599 (1982); Turner v. Turner, 147 Md.App. 350, 809 A.2d 18 *765 (2002); and Cagan v. Cagan, 56 Misc.2d 1045, 291 N.Y.S.2d 211 (N.Y.Sup.Ct., 1968).
We do not retain jurisdiction.